Citation Nr: 0821211	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-17 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs (VA) death benefits 
purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1946 to 
February 1949.  He died in October 1988.  The appellant seeks 
recognition as his surviving spouse for the purpose of 
obtaining VA death benefits.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).

The appellant presented testimony at a Travel Board hearing 
in July 2006 before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript is attached to the claims 
file.


FINDINGS OF FACT

1.  A.J. entered into a valid marriage with the veteran in 
March 1966.

2.  A.J. and the veteran were never legally divorced; due to 
the previous valid marriage between A.J. and the veteran, the 
appellant's attempted marriage to the veteran in June 1970 
was invalid by reason of legal impediment, and the appellant 
and the veteran were never legally married.

3.  The appellant and the veteran may not be found to have 
been in a "deemed valid" marriage because A.J. filed a 
claim as a legal surviving spouse (and has been recognized so 
by VA).




CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for purposes of VA benefits.  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. §§ 3.50, 3.52, 
3.53 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The RO sent letters in June 2004 
and August 2004 which (1) informed the appellant about the 
information and evidence not of record necessary to 
substantiate the claim; (2) informed the appellant about the 
information and evidence that VA will seek to provide; (3) 
informed the appellant about the information and evidence she 
is expected to provide; and (4) requested the appellant to 
provide any evidence in her possession that pertains to her 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  She was afforded a Travel Board 
hearing in July 2006.

Notwithstanding the above notifications, VA is not required 
to provide assistance to a claimant if, as in this case, "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(2).  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  38 C.F.R. 
§ 3.159(d).

No other development is warranted for this claim because the 
law, and not the evidence, is dispositive; therefore, any 
deficiency in notifying or assisting the appellant is 
harmless, non-prejudicial error.  See Valiao v. Principi, 17 
Vet. App. 229 (2003).  Because the law controls the outcome 
of this appeal, further expenditure of VA resources is not 
warranted and there is no prejudice to the appellant in 
proceeding to consider the claim.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Recognition as a Surviving Spouse

A.J. is currently recognized by VA as the veteran's surviving 
spouse; however, the appellant seeks to be recognized as his 
veteran's surviving spouse.  Because allowance of her appeal 
would result in a loss of benefits to A.J., this is a 
contested claim.  There are special procedural safeguards 
applicable in contested claims.  See 38 U.S.C.A. § 7105A; 
38 C.F.R. §§ 19.100, 19.101, 19.102, 20.713(a); see also M21-
1, Part IV, Chapter 5.  All interested parties will be 
specifically notified of the action taken by the agency of 
original jurisdiction in a simultaneously contested claim and 
of the right and time limit for initiating an appeal, as well 
as hearing and representation rights.  38 C.F.R. § 19.100.  
Upon the filing of a notice of disagreement in a 
simultaneously contested claim, all interested parties will 
be furnished with a copy of the Statement of the Case (SOC).  
38 C.F.R. § 19.101.  When a substantive appeal is filed in a 
simultaneously contested claim, the content of the 
substantive appeal will be furnished to the other contesting 
parties to the extent that it contains information that could 
directly affect the payment or potential payment of the 
benefit that is the subject of the contested claim.  
38 C.F.R. § 19.102.  Further, if a hearing is scheduled for 
any party to a simultaneously contested claim, the other 
contesting claimant and representative, if any, will be 
allowed to present opening testimony and argument; the 
appellant will then be allowed an opportunity to present 
testimony and argument in rebuttal.  38 C.F.R. § 20.713(a).

Upon review of the record it is unclear whether all these 
contested claim procedural safeguard requirements were met; 
specifically, the record does not reflect whether or not A.J. 
received all notice required.  However, as the Board finds 
that the appellant is not entitled to recognition as the 
surviving spouse of the veteran, there is no prejudice to 
A.J. in the Board's proceeding with the determination herein 
without first ensuring that A.J. has received the notice 
required.  Moreover, an Affidavit and a Waiver of Rights 
executed by A.J. in October 2004 reflect her voluntary waiver 
and renouncement of all rights and benefits which may be 
afforded to her by VA.  

VA death pension benefits may be paid to a surviving spouse 
who was married to the veteran: (1) one year or more prior to 
the veteran's death; or (2) for any period of time if a child 
was born of the marriage, or was born to them before the 
marriage; or (3) in the case of World War II veterans, prior 
to January 1, 1957 (or May 8, 1985, in the case of Vietnam 
era veterans).  38 U.S.C.A. § 1541; 38 C.F.R. § 3.54(a).

VA Dependency and Indemnity Compensation (DIC) benefits are 
payable to a surviving spouse who was married to the veteran: 
(1) within 15 years of the end of the period of service in 
which the injury or disease causing the veteran's death was 
incurred or aggravated; or (2) one year or more; or (3) for 
any period of time if a child was born of the marriage, or 
was born to them before the marriage.  38 U.S.C.A. § 1304; 
38 C.F.R. § 3.54(c).

Consequently, "surviving spouse" status is a threshold 
requirement for both DIC and death pension benefits.  For a 
person to establish recognition as a surviving spouse of the 
veteran, there must be evidence of a valid marriage to the 
veteran under the laws of the appropriate jurisdiction.  See 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  The 
validity of a marriage is determined based upon the law of 
the jurisdiction where the parties resided at the time of 
marriage or when the rights to benefits accrued.  38 C.F.R. 
§ 3.1(j).  There are various methods in which a valid 
marriage may be established for VA benefit purposes.  See 
38 C.F.R. § 3.205.

A surviving spouse for VA purposes is defined as a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death; and (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse; and (2) has not 
remarried or has not since the death of the veteran lived 
with another person of the opposite sex and held 
himself/herself out openly to the public to be the spouse of 
such other person.  See 38 C.F.R. §§ 3.50(b), 3.53.  A 
surviving spouse may qualify for pension, compensation, or 
dependency and indemnity compensation under the appropriate 
circumstances.  See 38 C.F.R. § 3.54.

The regulations also define certain circumstances where the 
requirement of continuous cohabitation from the date of 
marriage to the date of death of the veteran is met when 
there has been a separation, including where the separation 
was due to the misconduct of, or procured by, the veteran 
without fault of the surviving spouse.  38 C.F.R. § 3.53(a).  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  Id.

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  38 C.F.R. § 3.53(b).  If the 
evidence establishes that the separation was by mutual 
consent and that the parties lived apart for purposes of 
convenience, health, business, or any other reason which did 
not show intent on the part of the surviving spouse to desert 
the veteran, the continuity of the cohabitation will not be 
considered as having been broken.  Id.

Under VA regulation, where an attempted marriage of a 
claimant to a veteran is invalid by reason of a legal 
impediment, the marriage may nevertheless be deemed valid if 
(a) the marriage occurred 1 year or more before the veteran 
died or existed for any period of time if a child was born of 
the purported marriage or was born to them before such 
marriage (see § 3.54(d)), and (b) the claimant entered into 
the marriage without knowledge of the impediment, and (c) the 
claimant cohabited with the veteran continuously from the 
date of marriage to the date of his or her death as outlined 
in § 3.53 and; (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  38 C.F.R. § 3.52.

In the instant case, a Marriage Contract reflects that the 
veteran married A.J. in 1966.  Although the October 2004 
Affidavit from A.J., in pertinent part, reflects that she and 
the veteran never lived together as husband and wife and that 
the veteran subsequently contracted a second marriage with 
the appellant, with whom he cohabited; the March 2002 DIC 
claim from A.J. reflects that she and the veteran lived 
continuously from the date of marriage to the death of death 
and the cause of their separation was his death in October 
1988.  

The appellant has also submitted a Marriage Contract which 
reflects that she and the veteran participated in a marriage 
ceremony in June 1970.  Significantly, because the veteran 
had not divorced A.J. (it is not alleged otherwise) and 
notwithstanding the October 2004 affirmation from A.J. that 
she and the veteran never lived together as husband and wife, 
the June 1970 ceremony with the appellant may not be 
recognized as creating a valid marriage.

Consequently, to establish "surviving spouse" of the 
veteran status, the appellant must show that she was in a 
"deemed valid" relationship with the veteran.  It is 
noteworthy in that regard that (because they are linked by 
the conjunctive "and" underlined for emphasis above)) the 
38 C.F.R. § 3.52 requirements for establishing a "deemed 
valid" marriage status must all be met.  Here, they clearly 
are not all met and 38 C.F.R. § 3.52(d) is not satisfied.  
The record clearly reflect that A.J. has filed a claim (and 
has been recognized by VA) as the veteran's surviving spouse 
for VA recurring benefit purposes.

In summary, A.J.'s marriage to the veteran existed until he 
died, and served as a legal impediment to the appellant's 
subsequent attempt at ceremonial marriage to the veteran.  
Furthermore, the appellant's relationship may not otherwise 
be a "deemed valid" marriage for VA purposes because A.J. 
filed a claim for and was recognized as the veteran's 
surviving spouse for VA death benefits purposes if service 
connection for the cause of the veteran's death had been 
granted, which it was not.  Therefore, the appellant's claim 
for recognition as the surviving spouse of the veteran for 
the purpose of VA benefits must be denied.


ORDER

The appellant's claim for recognition as the veteran's 
surviving spouse for the purpose of VA death benefits is 
denied.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


